996 F.2d 1228
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Silvano ACOSTA, Defendant-Appellant.
No. 92-50462.
United States Court of Appeals, Ninth Circuit.
Submitted June 10, 1993.*Decided June 14, 1993.

Before:  KOZINSKI, SILER** and KLEINFELD, Circuit Judges.


1
MEMORANDUM***


2
The district court understood what minor and minimal participants were;  it just concluded Acosta was neither.   ASER 13-14.   Moreover, because the court found Acosta was "substantially employed in the conspiracy," ASER 13, it lacked authority to depart under  United States v. Valdez-Gonzalez, 957 F.2d 643 (9th Cir.1992), which is available only to the lowest-level couriers.   See also ASER 11-13 (Acosta's lawyer admits Acosta was more than minimally culpable).


3
The court also lacked authority to depart because of disparity in sentences among codefendants.   Such departures are permissible only when the disparity is caused by the fact that some defendants are sentenced under the Guidelines and others under the pre-Guidelines regime.   United States v. Petti, 973 F.2d 1441, 1448 (9th Cir.1992);   United States v. Mejia, 953 F.2d 461, 467-68 (9th Cir.1991).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Eugene E. Siler, United States Circuit Judge, United States Court of Appeals for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3